Title: From James Madison to Deborah McClenachan Stewart, 11 May 1805
From: Madison, James
To: Stewart, Deborah McClenachan


Madam
Washington May 11. 1805
On the receipt of your letter of the 8th. the list of claims on the French Government lying in the Office of State was re examined, and I regret that it does not enable me to furnish the information you wish. You already know that the list does not contain the name of General Stewart. Several of the other names in which you suppose your claim might stand, do appear, but without any distinctive references by which it can be known on whose account their claims are made, or whether made by them as owners or Agents. The last letters from Genl. Armstrong which are not of late date, made it probable that a final report on the subject would very quickly have followed, and that his drafts on the Treasury would before this have been daily arriving. Whether the delay has proceeded from the intricate & tedious course which the business has taken under the Convention, or to any other causes, cannot be determined. We have no particular reason to apprehend, for the claims definitively established any embarrassment beyond that of delay.
I pray you Madam to be assured of the pleasure with which I shall always render you the services due from my public station, as well as dictated by my personal esteem. Mrs. Madison returns you her best compliments. I remain very respectfully Your Most Obedt. hble Servt
James Madison
